In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Suffolk County (Lifson, J.), dated October 31, 2000.
Ordered that the appeal is dismissed, with costs.
The judgment challenged herein was superseded by an amended judgment entered February 22, 2001, from which the parties have filed notices of appeal and cross-appeal (App Div Docket No. 2001-02782). This appeal must therefore be dismissed (see, Alpha Auto Brokers v Continental Ins. Co., 286 AD2d 309; Matter of UPROSE v Power Auth., 285 AD2d 603, lv denied 97 NY2d 605; Weston v City of New York, 282 AD2d 525). Altman, J. P., Smith, Adams and Prudenti, JJ., concur.